                                                                            :.-'.l)C'
                                                                     •' !   '• {   i(.)   1
                                                                        ' .'\ j \     '       ,, '




UNITED STATES DISTRICT COURT                                                       )(;
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X        ·. u\JT.
DYLAN 140 LLC,
                                   Plaintiff,
                  -against-                                                          19   CIVIL 2897 (LAK)

                                                                                          JUDGMENT
HECTOR J. FIGUEROA AS TRUSTEE AND
THE TRUSTEES OF THE BUILDING SERVICE
32BJ HEALTH FUND, BUILDING SERVICE
32BJ PENSION FUND, THOMAS SHORTMAN
TRAINING SCHOLARSHIP AND SAFETY
FUND, BUILDING SERVICE 32BJ LEGAL
SERVICES FUND, and BUILDING SERVICES
32BJ SUPPLEMENTAL RETIREMENT &
SAVINGS FUND,
                       Defendants.
-----------------------------------------------------------X

         It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated January 7, 2020, Defendants' motion to dismiss the complaint is

converted into a motion to compel arbitration and granted, substantially for the reasons stated in

the report and recommendation of Magistrate Judge Debra Freeman. Plaintiffs objections to the

report and recommendation are overruled. The stay of the arbitration proceeding is lifted and this

action is dismissed without prejudice.

Dated: New York, New York
       January 8, 2020


                                                                       RUBY J. KRAJICK

                                                                                   Clerk of Court
                                                               BY:
